Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 06/18/2020. Claims 1-13 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 6/18/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1-5, 7, 8, 10, and 11 are objected to because of the following informalities:  
Claim 1 recites “the probabilities of the rows of text … if the text block fulfills all criteria defined for body text, pre-classifying the text block as a raw body text block, and if not, pre-classifying the text block as a non-body text block, processing the raw body text blocks to form a plurality of body text blocks with defined geometrical limits defined on basis of the geometrical location of the raw body text blocks; combining the body text blocks into a text flow comprising the plurality of body text blocks; defining a semantical role of each of the non-body text blocks; combining in a geometrical order the semantically defined non-body text blocks among the body text blocks of the text flow; and providing result data formatted as any one of a data structure and a data stream, the result data comprising a reconstruction of the text content of the page with semantic classification of the paragraphs and an indicative reading order” where “the probability of the row of text … if the text block fulfills all criteria defined for the body text, pre-classifying the text block as the raw body text block, and if not, pre-classifying the text block as the non-body text block, processing raw body text blocks to form a plurality of body text blocks with defined geometrical limits defined on basis of the geometrical location of the raw body text blocks; combining the plurality of body text blocks into a text flow comprising the plurality of body text blocks; defining a semantical role of each of the non-body text block; combining in a geometrical order the semantically defined the non-body text block among the plurality of body text blocks of the text flow; and providing result data formatted as any one of a data structure and a data stream, the result data comprising a reconstruction of the text content of the page with semantic classification of paragraphs and an indicative reading order” was apparently intended.
Claim 2 recites “defining geometrical location of the text block on basis of geometrical locations of text rows in the text block; and storing geometrical locations of the text block” where “defining the geometrical location of the text block on basis of geometrical locations of text rows in the text block; and storing the geometrical locations of the text block” was apparently intended.
Claim 3 recites “classifying the body text blocks of the text flow; and if any of the body text blocks are recognized as non-body text block during the classifying, moving the respective text blocks to be handled as non-body text blocks” where “classifying the plurality of body text blocks of the text flow; and if any of the plurality of body text blocks are recognized as the non-body text block during the classifying, moving the respective non-body text block to be handled as the non-body text block” was apparently intended.
Claim 4 recites “marking paragraph breaks within the body text blocks; removing line breaks from the body text blocks; and recognizing paragraphs split to two different body text blocks and moving any such split paragraphs to either one of the two body text blocks” where “marking paragraph breaks within the plurality of body text blocks; removing line breaks from the plurality of body text blocks; and recognizing paragraphs split to two different body text blocks and moving any such split paragraphs to either one of two body text blocks” was apparently intended.
Claim 5 recites “wherein in case a first body text block is detected to be incomplete, and it cannot be combined to another body text block on the current page, the method further comprises: comparing the first body text block to at least one second body text block on at least one of a preceding text flow, a following text flow, a preceding page and a following page, and if a matching second body text block is found, combining the first and the match second text blocks” where “wherein in case a first body text block is detected to be incomplete, and it cannot be combined to another body text block on the page, the method further comprises: comparing the first body text block to at least one second body text block based on at least one of a preceding text flow, a following text flow, a preceding page and a following page, and if a matching second body text block is found, combining the first and the matching second body text blocks” was apparently intended.
Claim 7 recites “defining upper and lower geometrical limits of each body text block; and using coordinate comparisons with these limits for the semantical classification of non-body text blocks” where “defining upper and lower geometrical limits of the plurality of body text blocks” was apparently intended.
Claim 8 recites “wherein a raw text order that corresponds to unprocessed text rows in the order of appearance in a source code and a geometrical order defined by order of appearance of the geometrical location of the text block in the vector graphic format file are defined prior to the pre-classification phase, the statistical information further comprises information on a typical font, defined on basis of the most commonly used font on any one of the page or on the row or rows representing the typical row length” where “wherein a raw text order that corresponds to unprocessed text rows in order of appearance in a source code and a geometrical order defined by the order of appearance of the geometrical location of the text block in the vector graphic format file are defined prior to the pre-classification phase, the statistical model further comprises information on a typical font, defined on basis of most commonly used font on any one of the page or on the row or rows representing the typical row length” was apparently intended.
Claim 10 recites “the font size is different from size of the typical font; the font type of the text is different from the typical font on the page” where “font size is different from size of the typical font; font type of the text is different from the typical font on the page” was apparently intended.
Claim 11 recites “wherein a body text block” where “wherein the plurality of body text blocks” was apparently intended.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f)
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “wherein a body text block is classified as any one of: a subtitle; an unordered list; an ordered list; a table; pre-formatted text; a normal body text block, if the body text block is not classified as any of the above”. It is noted that the list above is used for the non-body text block instead of the body text block (see the list in claim 9). 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 recites “a computer program product”, however, the specification is silent of the recited “a computer program product”. It appears that the recited computer program product is intended to claim something broader than the disclosed storage media and cover signals, waves and other forms of transmission media that carry instructions. Therefore, the limitation " computer program product " is not limited to physical articles or objects which constitute a manufacture within the meaning of 35 USC 101 and enable any functionality of the instructions carried thereby to act as a computer component and realize their functionality. As such the claim is not limited to statutory subject matter and is therefore non-statutory.

Claim Rejections – 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1-5, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno (U.S. Patent Application Pub. No. US 20160140145 A1) in view of Furmaniak (U.S. Patent Application Pub. No. US 20080107338 A1).

Claim 1: Bruno teaches a computer implemented method for analyzing contents of a page of a vector graphic format file (i.e. FIGS. 3-14 depict an approach that can be executed on an information handling system that reorders data from unstructured sources, such as Portable Document Format (PDF) sources, to a stream of characters coinciding with the intended reading flow of the document. The data encountered in the PDF can include both character data as well as graphical images FIGS. 3-7 provide an example of how a stream of characters are extracted from a PDF source file to form sections that are rendered on an output device. The position of the sections in the rendition are shown having little relation to the order that the graphic drawing operations were found in the source PDF file; para. [0048]), the method comprising:
dividing text content on the page into text blocks (i.e. The detection of vertical commonality and any intervening sections can readily be found by processing section data 400 which essentially follows the row and column positional markers shown overlaid onto PDF image 1. The actual character data (text of paragraph, titles, headings, etc.) as well as character metadata is also associated with, or stored with, the corresponding section in section data 400; para. [0058]);
defining geometrical location of each text block (i.e. FIG. 4 is an exemplary diagram depicting sections derived from the Portable Document Format (PDF) source and their respective coordinate positions. PDF image 1 is shown overlaid with exemplary row and column positional markers showing the coordinate positions of the various sections. Section data 400 is a table of boundary coordinates of the imaginary rectangle bounding each of the sections. Each of the sections is identified by a unique section number (section numbers 301 through 330); para. [0056]), the geometrical location comprising at least upper and lower geometrical limits of the text block defined on basis of geometrical location information of first and last text rows included in the text block (i.e. fig. 4, A set of start coordinates (row and column) is provided indicating the upper left hand corner of each sections' boundary rectangles and a set of stop coordinates (row and column) is also provided indicating the lower right hand corner of each sections' boundary rectangles; para. [0056]);
developing a model (i.e.  The detection of vertical commonality and any intervening sections can readily be found by processing section data 400 which essentially follows the row and column positional markers shown overlaid onto PDF image 1. The actual character data (text of paragraph, titles, headings, etc.) as well as character metadata is also associated with, or stored with, the corresponding section in section data 400; para. [0058]);
pre-classifying each text block to be one of a raw body text block and a non-body text block by comparing characteristics of the respective text block (i.e.  The detection of vertical commonality and any intervening sections can readily be found by processing section data 400 which essentially follows the row and column positional markers shown overlaid onto PDF image 1. The actual character data (text of paragraph, titles, headings, etc.) as well as character metadata is also associated with, or stored with, the corresponding section in section data 400; para. [0058]) with the model, wherein the comparing comprises:
defining, for each row of text in a text block, whether the row is part of body text (i.e.  The detection of vertical commonality and any intervening sections can readily be found by processing section data 400 which essentially follows the row and column positional markers shown overlaid onto PDF image 1. The actual character data (text of paragraph, titles, headings, etc.) as well as character metadata is also associated with, or stored with, the corresponding section in section data 400; para. [0058]);
defining of the text block to be part of the body text on basis of the rows of text in the text block (i.e.  The detection of vertical commonality and any intervening sections can readily be found by processing section data 400 which essentially follows the row and column positional markers shown overlaid onto PDF image 1. The actual character data (text of paragraph, titles, headings, etc.) as well as character metadata is also associated with, or stored with, the corresponding section in section data 400; para. [0058]); and
if the text block fulfills all criteria defined for body text, pre-classifying the text block as a raw body text block, and if not, pre-classifying the text block as a non-body text block (i.e.  The detection of vertical commonality and any intervening sections can readily be found by processing section data 400 which essentially follows the row and column positional markers shown overlaid onto PDF image 1. The actual character data (text of paragraph, titles, headings, etc.) as well as character metadata is also associated with, or stored with, the corresponding section in section data 400; para. [0058]),
processing the raw body text blocks to form a plurality of body text blocks with defined geometrical limits defined on basis of the geometrical location of the raw body text blocks (i.e. FIG. 5 is an exemplary diagram depicting the first three merging operations that merge sections into larger sections based on the reading flow of the rendered Portable Document Format (PDF) document. Sections are candidates for vertical merging when each has one and only one vertical link to the other section; para. [0060]);
combining the body text blocks into a text flow comprising the plurality of body text blocks (i.e. Various sections shown in PDF image 1 are vertically merged forming PDF image 2. In particular, new section 540 is formed by the merger of sections 319 and 320, new section 541 is formed by the merger of sections 308, 309, and 310, new section 542 is formed by the merger of sections 312, 313, and 314, and new section 543 is formed by the merger of sections 302, 303, and 304. As previously mentioned, in one embodiment vertical merging of sections is performed until no more vertical merging is possible, at which point horizontal merging is performed; para. [0061]);
defining a semantical role of each of the non-body text blocks (i.e. FIGS. 5-7 show examples of how repeated merging of the sections shown in PDF image 1, using the processes shown in FIGS. 8-14, results in a final section of text ordered in human-readable fashion. In the example, the order of text in the final merged file would be section 326 followed, in order, by sections 327, 328, 315, 324, 323, 316, 317, 307, 308, 309, 310, 311, 312, 313, 314, 306, 301, 302, 303, 304, 305, 318, 319, 320, 321, 322, 329, and finally section 330; para. [0055]);
combining in a geometrical order the semantically defined non-body text blocks among the body text blocks of the text flow (i.e. FIGS. 5-7 show examples of how repeated merging of the sections shown in PDF image 1, using the processes shown in FIGS. 8-14, results in a final section of text ordered in human-readable fashion. In the example, the order of text in the final merged file would be section 326 followed, in order, by sections 327, 328, 315, 324, 323, 316, 317, 307, 308, 309, 310, 311, 312, 313, 314, 306, 301, 302, 303, 304, 305, 318, 319, 320, 321, 322, 329, and finally section 330; para. [0055]); and
providing result data formatted as any one of a data structure and a data stream, the result data comprising a reconstruction of the text content of the page with semantic classification of the paragraphs and an indicative reading order (i.e. FIGS. 5-7 show examples of how repeated merging of the sections shown in PDF image 1, using the processes shown in FIGS. 8-14, results in a final section of text ordered in human-readable fashion. In the example, the order of text in the final merged file would be section 326 followed, in order, by sections 327, 328, 315, 324, 323, 316, 317, 307, 308, 309, 310, 311, 312, 313, 314, 306, 301, 302, 303, 304, 305, 318, 319, 320, 321, 322, 329, and finally section 330; para. [0055]).
Bruno does not explicitly teach developing a statistical model, wherein the statistical model comprises information on a typical row length and a typical deviation of the row length appearing on at least one entire page of the vector graphic format file; defining, for each row of text in a text block, a probability whether the row is part of body text; defining a probability of the text block to be part of the body text on basis of the probabilities of the rows of text in the text block.
	However, Furmaniak teaches developing a statistical model, wherein the statistical model comprises information on a typical row length and a typical deviation of the row length appearing on at least one entire page of the vector graphic format file; defining, for each row of text in a text block, a probability whether the row is part of body text (i.e. fig. 8,  width of rule relative to width of blocks, text font size, text line width relative to width of blocks, etc. In one example for newspaper layout data, a list of the vertical transition features that can be used for pairs of block segments (e.g., regions of body text of about the same average text size and located above each other also called top and bottom blocks) includes: (1) average width of the top and bottom blocks, (2) vertical distance between the top and bottom blocks, (3) difference between the widths of the top and bottom blocks as a fraction of the average width when there are blocks of non-body text in between, (4) left extent of the top and bottom blocks, (5) right extent of the top and bottom blocks; para. [0076, 0083]); defining a probability of the text block to be part of the body text on basis of the probabilities of the rows of text in the text block (i.e. a list of the horizontal transition features that can be used for pairs of block segments or regions of body text of about the same average text size and located beside each other (also called left and right blocks) includes: (1) distance between right edge of right block and left edge of left block, (2) vertical alignment of tops of left and right blocks, (3) horizontal distance between left and right blocks, (4) difference between width of the two left and right blocks, and (5) relationship to nearby non-body text. Such a relationship to nearby non-body text transition feature can involve, for instance, finding the block of non-body text closest to the top of the left block and the block closest to the top of the right block, and computing for each nearby non-body text block; para. [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bruno to include the feature of Furmaniak. One would have been motivated to make this modification because it provides improved systems and methods for analyzing media material having a layout.

Claim 2: Bruno and Furmaniak teach the method according to claim 1. Bruno further teaches wherein the pre-classifying text blocks further comprises, for each text block: defining geometrical location of the text block on basis of geometrical locations of text rows in the text block; and storing geometrical locations of the text block (i.e. FIG. 4 is an exemplary diagram depicting sections derived from the Portable Document Format (PDF) source and their respective coordinate positions. PDF image 1 is shown overlaid with exemplary row and column positional markers showing the coordinate positions of the various sections. Section data 400 is a table of boundary coordinates of the imaginary rectangle bounding each of the sections. Each of the sections is identified by a unique section number (section numbers 301 through 330); para. [0056]).

Claim 3: Bruno and Furmaniak teach the method according to claim 1. Bruno further teaches wherein the method further comprises: classifying the body text blocks of the text flow (i.e. The detection of vertical commonality and any intervening sections can readily be found by processing section data 400 which essentially follows the row and column positional markers shown overlaid onto PDF image 1. The actual character data (text of paragraph, titles, headings, etc.) as well as character metadata is also associated with, or stored with, the corresponding section in section data 400; para. [0058]); and if any of the body text blocks are recognized as non-body text block during the classifying, moving the respective text blocks to be handled as non-body text blocks (i.e. FIG. 5 is an exemplary diagram depicting the first three merging operations that merge sections into larger sections based on the reading flow of the rendered Portable Document Format (PDF) document. Sections are candidates for vertical merging when each has one and only one vertical link to the other section; para. [0060]).

Claim 4: Bruno and Furmaniak teach the method according to claim 1. Bruno further teaches wherein the combining the body text blocks into a text flow comprises: marking paragraph breaks within the body text blocks; removing line breaks from the body text blocks (i.e. sections might include such textual areas such as paragraphs, headings, titles, and the like. Predefined process 840 processes the sequence of characters data from memory area 825 and identifies spacing between sets of characters that indicates a section, such as a paragraph, title; para. [0070]); and recognizing paragraphs split to two different body text blocks and moving any such split paragraphs to either one of the two body text blocks (i.e. Various sections shown in PDF image 1 are vertically merged forming PDF image 2. In particular, new section 540 is formed by the merger of sections 319 and 320, new section 541 is formed by the merger of sections 308, 309, and 310, new section 542 is formed by the merger of sections 312, 313, and 314, and new section 543 is formed by the merger of sections 302, 303, and 304. As previously mentioned, in one embodiment vertical merging of sections is performed until no more vertical merging is possible, at which point horizontal merging is performed; para. [0061]).

Claim 5: Bruno and Furmaniak teach the method according to claim 1. Bruno further teaches wherein in case a first body text block is detected to be incomplete, and it cannot be combined to another body text block on the current page (i.e. Rules used to identify mergers include special rules and main rules. Special rules are utilized to identify sections to merge that fall outside the main rules. Examples of special rules include merging “island” sections in a document that are not positioned vertically or horizontally with other sections as well as merging initial sections with appropriate sections. Initial sections are initial characters such as a first capital character of a paragraph rendered in a larger font size, often much larger, than the font sized used for characters in the subsequent paragraph body. The process merges the initial character with the subsequent paragraph body using a special rule; para. [0050]), the method further comprises: comparing the first body text block to at least one second body text block on at least one of a preceding text flow, a following text flow, a preceding page and a following page, and if a matching second body text block is found, combining the first and the matching second text blocks (i.e. Main rules identify sections to merge based on vertical and horizontal proximity to each other. A selected section identified with a single down link to a reference section are merged with the reference section so long as the reference section only has a single up link to the selected section. In one embodiment, all sections that can be vertically merged using the rule are processed and merged before moving to horizontal rules. In this embodiment, when no more vertical merger candidates are found, the horizontal merging rules select and merge a section with a single right link to a reference section so long as the reference section only has a single left link to the selected section; para. [0051]).

Claim 7: Bruno and Furmaniak teach the method according to claim 1. Bruno further teaches wherein the method further comprises: defining upper and lower geometrical limits of each body text block, and using coordinate comparisons with these limits for the sernantical classification of non- body text blocks (i.e. FIG. 4 is an exemplary diagram depicting sections derived from the Portable Document Format (PDF) source and their respective coordinate positions. PDF image 1 is shown overlaid with exemplary row and column positional markers showing the coordinate positions of the various sections. Section data 400 is a table of boundary coordinates of the imaginary rectangle bounding each of the sections. Each of the sections is identified by a unique section number (section numbers 301 through 330); para. [0056]).

Claim 9: Bruno and Furmaniak teach the method according to claim 1. Bruno further teaches wherein each non-body text block is classified into any one semantic class of: a main title; a subtitle; a caption; a citation; Serial No. UnassignedAttorney Dkt: 44585-1016Amendment dated: June 18, 2020metatext; a page number; a table; an unordered list; an ordered list; pre-formatted text; and a normal non-body text block, if the non-body text block is not classified as any of the above (i.e. The detection of vertical commonality and any intervening sections can readily be found by processing section data 400 which essentially follows the row and column positional markers shown overlaid onto PDF image 1. The actual character data (text of paragraph, titles, headings, etc.) as well as character metadata is also associated with, or stored with, the corresponding section in section data 400; para. [0058]).

Claim 11: Bruno and Furmaniak teach the method according to claim 1. Bruno further teaches wherein a body text block is classified as any one of: a subtitle; an unordered list; an ordered list; a table; pre-formatted text; a normal body text block, if the body text block is not classified as any of the above (i.e. The detection of vertical commonality and any intervening sections can readily be found by processing section data 400 which essentially follows the row and column positional markers shown overlaid onto PDF image 1. The actual character data (text of paragraph, titles, headings, etc.) as well as character metadata is also associated with, or stored with, the corresponding section in section data 400; para. [0058]).

Claim 12: Bruno and Furmaniak teach a data-processing device (i.e. handheld computer 110 include personal digital assistants (PDAs); para. [0042]) comprising means for carrying out the method according to claim 1 (see rejection of claim 1 above).

Claim 13: Bruno and Furmaniak teach a computer program product having instructions which when executed by a data-processing device or system cause the data-processing device or system (i.e. handheld computer 110 include personal digital assistants (PDAs); para. [0042]) to perform the method according to claim 1 (see rejection of claim 1 above).

12.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno (U.S. Patent Application Pub. No. US 20160140145 A1) in view of Furmaniak (U.S. Patent Application Pub. No. US 20080107338 A1) in view of Pittman (U.S. Patent Application Pub. No. US 20180373686 A1).

Claim 6: Bruno and Furmaniak teach the method according to claim 5. Bruno does not explicitly teach wherein a confirmation is requested from a user prior to combining the text blocks.
However, Pittman teaches wherein a confirmation is requested from a user prior to combining the text blocks (i.e. After the user confirms their input on the input screen 200, in step 502 the application 27 sends the input text via the network 16 to the host system 12 where the program logic 34 may concatenate the text string input in the primary text section 202 and/or the secondary text section 204 of the input screen 200 into a combined text string, separated by a new line. For example, if the user input the text string “One Two Three” in the primary text section 202 and the text string “Tree Service” in the secondary text section 204 of the input screen 200; para. [0095]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bruno and Furmaniak to include the feature of Pittman. One would have been motivated to make this modification because the confirmation dialogs can prevent user errors.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Meunier et al. (Pub. No. US 20060271847 A1), methods are disclosed for recovering or determining logical structure of a document by assessing different combinations of vertical and horizontal cuts across a block of the document.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173